
	
		II
		111th CONGRESS
		1st Session
		S. 1942
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain acrylic
		  synthetic staple fiber.
	
	
		1.Certain acrylic synthetic
			 staple fiber
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic fiber tow (polyacrylonitrile tow) containing by weight
						a minimum of 92 percent polyacrylonitrile, not more than .01 percent zinc and
						from 2 to 8 percent water, imported in the form of 1 bundle of crimped product,
						containing 214,000 filaments (plus or minus 10 percent) and with an average
						filament decitex of 4.0 to 5.6 decitex (plus or minus 10 percent), and length
						greater than 2 meters (provided for in subheading 5501.30.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
